PER CURIAM.
Defendant appeals judgments of conviction and sentences for sale of LSD and sale of PCP (Counts I and II, respectively). We have carefully considered the evidence in the record and the briefs and heard oral argument and are of the opinion that as to Count I the defendant has failed to demonstrate reversible error. Cf. Marion v. State, Fla.App., 283 So.2d 53 opinion filed September 7, 1973; Ashley v. State, Fla.1972, 265 So.2d 685. Accordingly, that judgment and conviction is affirmed. With respect to Count II, the judgment and conviction is set aside under the authority of State v. Camil, Fla.1973, 279 So.2d 832.1
Affirmed, in part; reversed, in part.
OWEN, C. J., and MAGER and DOWNEY, JJ., concur.

. At the time of the offense charged under Count II, PCP was not specifically listed under Sec. 404.01, F.S., so as to bring such drug withiu the proscriptions of Sec. 404.02. For a more fuller discussion see State v. Camil, supra.